Memorandum by the Court. Appeal by the claimant from a decision of the Unemployment Insurance
Appeal Board which held that he voluntarily left his employment without good cause by provoking his discharge. The record contains substantial evidence to support the board’s finding that the claimant refused to obey a reasonable order to perform certain labor and made the election to “punch out”. The board’s conclusion that his reasons for such refusal were insufficient to constitute good cause does not appear to be arbitrary or capricious upon the present record. The claimant’s argument that he was prejudiced by the failure to produce certain witnesses in the course of the hearing is without merit since the board premised its decision on the testimony of the claimant and there was no issue of credibility. Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.